DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant claims a method for producing a transformable dry preform as recited in claim 1.  Additionally, Applicant claims a method for producing a product made of composite materials as recited in claim 17.
	The closest prior art, Ashibe et al., DE102014000153, teaches a method of forming a knitted base material wherein the method comprises the steps of knitting a base knitted part with a knitting thread 60 [at least one stitch thread] while inserting [simultaneous weft/wale knitting] an inlay thread 70 [at least one unidirectional reinforcement thread] made of reinforced fiber in a knitting width direction [see reference claim 1 and paragraph 0011]. Paragraph 0016 discloses that the knitted fabric base material is three-dimensional shape. Paragraph 0029 discloses that the
knitting thread 60 is made of a reinforced fiber or a non-reinforced synthetic resin fiber such as carbon fiber, an aramid fiber, a glass fiber, an ultra-high molecular weight polyethylene, a
thermoplastic synthetic resin fiber such as nylon fiber, a polyethylene resin fiber, a polyester
resin fiber, a polypropylene resin fiber, a polyether ether ketone resin fiber, a polyether ketone
resin fiber or a thermosetting resin fiber such as an unsaturated polyester fiber, a phenolic resin
fiber, an epoxy resin fiber. Paragraph 0030 discloses that the inlay thread 70 is made of a
reinforced fiber can include carbon fiber, aramid fiber, glass fiber, ultra-high molecular weight
polyethylene. Ashibe discloses in paragraph 0029 that the knitting thread contains a reinforcing
fiber or a metal fiber for making the strength in the base knitted material high thereby making the
knitting thread 60 different from the inlay thread 70. Paragraph 0038 discloses that the knitted
base material is suitable for use as a base material for a fiber reinforced polymer [FRP].
Paragraph 0038 also discloses that the knitting thread contains a synthetic resin.  Ashibe fails to teach or suggest the at least one unidirectional reinforcement thread comprises a thermoplastic material and a reinforcement material wherein the thermoplastic material has a melting point lower than a melting point of the reinforcement material.

	In summary, claims 1-4 and 6-17 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786